              Case 2:17-cv-03038-SMB Document 151 Filed 09/27/19 Page 1 of 1
                                          CIVIL MINUTES
              UNITED STATES DISTRICT COURT OF ARIZONA – PHOENIX
United States District Judge Susan M. Brnovich                           Date: September 27, 2019
Madison Alley Transportation & Logistics
Incorporated v. Western Truck Insurance Company           Case Number: CV-17-03038-PHX-SMB
et al
                      Attorneys for Plaintiffs – Robert       Attorneys for Defendants- Nishan
APPEARANCES:               Mills and Sean Woods                  Wilde and Debora Verdier



PROCEEDINGS ☒ Day 4 Jury Trial Held

Other Appearances: Plaintiff – Jeff Owen and Mindi Peters
Defendant – Robert Dion
8:52 A.M. Court in session. Parties are present. Final jury instructions and verdict form
discussed. Defendant’s motion to preclude argument or reference to emotional distress and
motion for limiting jury instruction (Doc. 148) is denied. 9:02 A.M. Jury is present. Final jury
instructions read. 9:14 A.M. Plaintiff closing argument. 9:48 A.M. Defendant closing argument.
10:31 A.M. Court in recess.
10:43 A.M. Court in session. Parties are present. 10:45 A.M. Jury is present. Plaintiff rebuttal
argument. 10:59 A.M. Final instructions to the jury. Courtroom deputy sworn as bailiff. 11:05
A.M. Jury retire for further instruction and deliberations. 11:07 A.M. Court in recess. Jury
break for lunch from 11:10 A.M. to 11: 34 A.M. 2:30 P.M. Court notified that the jury has
reached a verdict. 2:51 P.M. Court in session. Parties are present. 2:53 P.M. Jury is present.
Verdict read and recorded. Jury polled. 2:57 P.M. Jury excused and released. 2:58 P.M. Court
adjourned. Exhibits returned to parties.
Clerk of Court to enter judgment pursuant to the jury verdict.



Court Reporter: Barbara Stockford
Courtroom Deputy: Traci Abraham
Time in Court: 8:52 A.M. to 2:58 P.M.
